Citation Nr: 0942231	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-03 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right forearm and right hand.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the Veteran's claim of entitlement to 
service connection for squamous cell carcinoma of the right 
forearm and right hand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claim for service connection for squamous cell 
carcinoma of the right forearm and right hand was denied 
primarily because the Veteran alleged that this disability 
was due to herbicide exposure, however, this is not a 
condition for which presumptive service connection may be 
granted as secondary to herbicide exposure, and no evidence 
had been presented linking this disability to herbicide 
exposure.

However, recently, a statement dated July 2007 was received 
from the Veteran's private physician.  At that time he 
indicated that he recently removed a squamous cell carcinoma 
from the Veteran's forearm.  He also indicated that the 
Veteran has actinic keratosis on both forearms and the back 
of the hand.  He stated that the Veteran had recurrent solar 
damage skin related lesions on his forearms and hands for 
about the last 15 years.  He further stated that the pattern 
of solar damage corresponds with the area of exposed skin 
that would have been standard for the wearing of fatigue 
uniforms while on overseas service in Vietnam.  He indicated 
that it was his impression that the Veteran's skin cancers 
and precancerous lesions were the direct result of sun 
exposure in Vietnam.

A medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide a claim, but 
(a) contains competent lay or medical evidence of a current 
disability; (b) establishes that the Veteran suffered an 
event, injury, or disease during service; and (c) indicates 
that the claimed disability may be associated with the 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4) (2004); see Charles v. Principi, 16 Vet. 
App. 370 (2002).  As there is now evidence of record showing 
that the Veteran's skin cancer may be directly related to sun 
exposure in service, the Board is of the opinion that the 
Veteran should be provided with a VA examination in order to 
determine the etiology of his current skin cancer or other 
skin conditions of the arms.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. Contact the Veteran and request that he 
provide the names and addresses of all 
health care providers who have recently 
treated him for any skin condition of the 
forearm, to include cancer.  After 
receiving any required releases, please 
associate all relevant identified 
treatment records with the Veteran's 
claims file, to include any relevant 
records from the Marion Clinic in Marion, 
Alabama.

2.  The Veteran should be scheduled for a 
VA examination in order to determine the 
current severity and etiology of any 
diagnosed skin disability of the arms.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review before the 
examination.  Any testing deemed necessary 
should be performed.  The examiner should 
provide an opinion, for any skin 
disability diagnosed, but specifically for 
skin cancer and actinic keratosis, as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any diagnosed skin 
disability is related to service.  The 
examiner should provide reasons and bases 
for any opinions offered.  The examiner 
should specifically comment on a July 2007 
opinion from the Veteran's private 
physician, in his opinion.

3.  Thereafter, the AMC should re-
adjudicate the Veteran's claim of 
entitlement to service connection for a 
skin disability of the arms.  If any 
benefits sought are not granted, the 
Veteran should be furnished a supplemental 
statement of the case, any required 
noticed under the VCAA, and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


